Appeal by employer and carrier from an award of death benefits made by the Workmen’s Compensation Board. For some time prior to his death deceased employee had been employed as an afternoon chef at employer’s restaurant. About one week prior to April 1, 1949, he was assigned by the employer to substitute for the morning chef who had taken a vacation, and while performing such duties fell over and died in the employer’s kitchen at about 12:40 P.M., on April 1, 1949. Death was due to a coronary occlusion. There is evidence that the duties of the morning chef were more strenuous than those of the afternoon chef — which had been decedent’s regular work — in that the morning chef was required to lift, fill and move many heavy pots containing food weighing from 25 to 80 pounds. There is also evidence of an incident shortly before decedent’s death when a customer had rejected food served to him, which excited decedent, caused him to shake and his face to redden. While there is a conflict of medical testimony, there is substantial medical evidence that decedent’s increased work load was definitely a precipitating factor in the coronary occlusion. Award unanimously affirmed, with costs to the Workmen’s Compensation Board.
Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.